NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 6 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RAUL ARELLANO,                                  No.    16-56797

                Plaintiff-Appellant,            D.C. No. 3:15-cv-02300-AJB-JMA

 v.
                                                MEMORANDUM*
CALIFORNIA DEPARTMENT OF
CORRECTIONS AND
REHABILITATION; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                     for the Southern District of California
                  Anthony J. Battaglia, District Judge, Presiding

                             Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      California state prisoner Raul Arellano appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging various

constitutional claims. We have jurisdiction under 28 U.S.C. § 1291. We review de



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo. Wilhelm v. Rotman, 680 F.3d 1113, 1118 (9th Cir. 2012) (dismissal under

28 U.S.C. § 1915A); Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012)

(dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)). We may affirm on any basis

supported by the record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir.

2008). We affirm in part, vacate in part, and remand.

      The district court properly dismissed Arellano’s due process claim based on

deprivation of property because Arellano had an adequate postdeprivation remedy

under California law. See Hudson v. Palmer, 468 U.S. 517, 533 (1984)

(“[D]eprivation of property by a state employee does not constitute a violation of

the procedural requirements of the Due Process Clause of the Fourteenth

Amendment if a meaningful postdeprivation remedy for the loss is available.”);

Barnett v. Centoni, 31 F.3d 813, 816-17 (9th Cir. 1994) (“California [l]aw provides

an adequate post-deprivation remedy for any property deprivations.”).

      The district court properly dismissed Arellano’s due process claim alleging

improper processing of grievances because Arellano “lack[s] a separate

constitutional entitlement to a specific prison grievance procedure.” Ramirez v.

Galaza, 334 F.3d 850, 860 (9th Cir. 2003).

      The district court properly dismissed Arellano’s access-to-courts claim

because Arellano did not allege facts sufficient to show that he suffered actual

prejudice with respect to contemplated or existing litigation. See Lewis v. Casey,


                                          2                                   16-56797
518 U.S. 343, 348-55 (1996) (requiring factual allegations showing actual injury in

order to state an access-to-courts claim).

      Dismissal was proper regarding Arellano’s claim that he was denied

telephone access because the facts alleged do not demonstrate that defendants

denied him telephone access. See Keenan v. Hall, 83 F.3d 1083, 1092 (9th Cir.

1996) (existence of First Amendment right of telephone access for prisoners).

      Although not addressed in the order dismissing Arellano’s action, dismissal

of Arellano’s retaliation and conspiracy claims was proper against all defendants

except defendant Olson because Arellano did not allege facts sufficient to state a

plausible claim for relief. See Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir.

2010) (although pro se pleadings are to be construed liberally, a plaintiff must

present factual allegations sufficient to state a plausible claim for relief); Rhodes v.

Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (setting forth elements of a § 1983

claim for retaliation in the prison context); Buckey v. County of Los Angeles, 968
F.2d 791, 794 (9th Cir. 1992) (specific facts must be alleged to “support the

existence of a conspiracy among the defendants”).

      However, dismissal of Arellano’s retaliation claim against defendant Olson

was premature because Arellano alleged that Olson denied Arellano’s appeal in

retaliation for Arellano filing grievances. This allegation, liberally construed, is




                                             3                                   16-56797
“sufficient to warrant ordering [this defendant] to file an answer.” Wilhelm, 680
F.3d at 1116.

      We reject as without merit Arellano’s contention that deprivation of his

property constitutes atypical and significant hardship.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      In sum, we vacate the dismissal of Arellano’s retaliation claim as to

defendant Olson, and remand for further proceedings as to this claim only. We

affirm the dismissal of all other claims.

      AFFIRMED in part, VACATED in part, and REMANDED.




                                            4                                 16-56797